Memorandum:
On appeal from a judgment convicting him, following his plea of guilty, of gang assault in the second degree (Penal Law § 120.06), defendant contends that County Court erred in failing to afford him youthful offender status. As part of the plea agreement, however, defendant waived his right to appeal, and that valid waiver encompasses defendant’s present contention (see People v Capps, 63 AD3d 1632 [2009], lv denied 13 NY3d 795 [2009]). In any event, defendant never requested youthful offender status at the time of the plea or at sentencing and thus his contention is not preserved for our review (see People v Ficchi, 64 AD3d 1195 [2009], lv denied 13 NY3d 859 [2009]). Present — Centra, J.E, Fahey, Peradotto, Lindley and Martoche, JJ.